UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrantþ Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to § 240.14a-12 CAPITAL BANK CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 333 Fayetteville Street Raleigh, North Carolina 27601 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held on December 4, 2009 To Our Shareholders: We cordially invite you to attend a Special Meeting of Shareholders of Capital Bank Corporation, which we are holding on Friday, December 4, 2009, at 10:00 a.m. at Capital Bank Plaza, Third Floor Conference Center, located at 333 Fayetteville Street, Raleigh, NC 27601 for the following purposes: To approve an amendment to the Company’s Articles of Incorporation to increase the authorized shares of common stock of the Company to fifty million (50,000,000) shares from twenty million (20,000,000) shares. To transact such other business as may properly come before the special meeting or any adjournments or postponements of the meeting. Shareholders of record at the close of business on October 30, 2009 are entitled to notice and to vote at the Special Meeting and any and all adjournments or postponements of the meeting. It is important that your shares be represented at the Special Meeting, regardless of the number of shares you may hold. Even though you may plan to attend the Special Meeting in person, please submit voting instructions for your shares promptly using the directions on your proxy card to vote by one of the following methods: (1) by telephone, by calling the toll-free telephone number printed on your proxy card; (2) over the Internet, by accessing the website address printed on your proxy card; or (3) complete and return the enclosed proxy in the envelope provided. By Order of the Board of Directors /s/ B. Grant Yarber B. Grant Yarber Chief Executive Officer Raleigh, North Carolina November 2, 2009 TABLE OF CONTENTS Page No. Meeting Information 1 Voting Procedures 1 Principal Shareholders 3 Proposal: Amendment to the Company’s Articles of Incorporation To Authorize Additional Shares of Common Stock 4 Submission of Shareholder Proposals for 2010 Annual Meeting 6 Additional Information 6 Miscellaneous 6 Appendix A: Proposed Articles of Amendment of Articles of Incorporation CAPITAL BANK CORPORATION 333 Fayetteville Street Raleigh, North Carolina 27601 PROXY STATEMENT MEETING INFORMATION Special Meeting of Shareholders To Be Held on December 4, 2009 This Proxy Statement and the accompanying proxy card are being furnished to shareholders of Capital Bank Corporation (the “Company”) on or about November 3, 2009, in connection with the solicitation of proxies by the Board of Directors of the Company (the “Board”) for use at the Special Meeting of Shareholders (the “Special Meeting”) to be held on Friday, December 4, 2009, at 10:00 a.m. Eastern Time at Capital Bank Plaza, Third Floor Conference Center, located at 333 Fayetteville Street, Raleigh, NC 27601, and at any adjournment or postponement. All expenses incurred in connection with this solicitation will be paid by the Company. Important Notice Regarding the Availability of Proxy Materialsfor the Shareholder Meeting To Be Held on December 4, 2009 This Proxy Statement is also available at www.capitalbank-nc.com/proxy. Purposes of the Special Meeting The principal purposes of the meeting are: • to approve an amendment to the Company’s Articles of Incorporation to increase the authorized shares of common stock to fifty million (50,000,000) from twenty million (20,000,000); and • to transact such other business as may properly come before the special meeting or any adjournments or postponements of the meeting. VOTING PROCEDURES How You Can Vote You may vote shares by proxy or in person using one of the following methods: • Voting by Telephone. You may vote using the directions on your proxy card by calling the toll-free telephone number printed on the card. The deadline for voting by telephone is Friday, December 4, 2009, at 12:00 a.m. Eastern time. If you received a proxy card and vote by telephone, you need not return your proxy card. • Voting by Internet. You may vote over the Internet using the directions on your proxy card by accessing the website address printed on the card. The deadline for voting over the Internet is Friday, December 4, 2009, at 12:00 a.m. Eastern time. If you received a proxy card and vote over the Internet, you need not return your proxy card. • Voting by Proxy Card. You may vote by completing and returning your signed proxy card. To vote using your proxy card, please mark, date and sign the card and return it by mail in the accompanying postage-paid envelope. You should mail your signed proxy card sufficiently in advance for it to be received by Thursday, December 3, 2009. • Voting in Person. You may vote in person at the Special Meeting if you are the record owner of the shares to be voted. You can also vote in person at the Special Meeting if you present a properly signed proxy that authorizes you to vote shares on behalf of the record owner. - 1 - Record Date and Voting Rights The Board has fixed the close of business on October 30, 2009 as the record date for the determination of shareholders entitled to receive notice of and to vote at the Special Meeting and all adjournments or postponements of the Special Meeting. As of the close of business on October30, 2009, the Company had outstanding 11,300,369 shares of its common stock, no par value per share (the “Common Stock”), the holders of which, or their proxies, are entitled to one vote per share. Unless otherwise stated in this Proxy Statement, the presence at the Special Meeting, in person or by proxy, of the holders of a majority of the shares entitled to vote at the Special Meeting will constitute a quorum. How You Can Vote Shares Held by a Broker, Bank or Other Nominee If your shares are held in the name of a broker, bank or other nominee, you will receive instructions from the holder of record. You must follow the instructions of the holder of record in order for your shares to be voted. If your shares are not registered in your own name and you plan to vote your shares in person at the Special Meeting, you should contact your broker or agent to obtain a legal proxy or broker’s proxy card and bring it to the Special Meeting in order to vote. For shares held in “street name” through a broker, bank or other nominee, the broker, bank or nominee may not be permitted to exercise voting discretion with respect to the matters to be acted upon. Thus, if shareholders do not give their broker, bank or nominee specific instructions, their shares may not be voted on those matters and will not be counted in determining the number of shares necessary for approval. How Your Proxy Will Be Voted If you vote by proxy, the proxy holders will vote your shares in the manner you indicate. You may specify whether your shares should be voted for or against the amendment to the Company’s Articles of Incorporation to increase the authorized shares of Common Stock to fifty million (50,000,000). If the proxy card is signed and returned, but voting directions are not made, the proxy will be voted in favor of the proposal set forth in the accompanying “Notice of Special Meeting of Shareholders” and in such manner as the proxy holders named on the enclosed proxy card in their discretion determine upon such other business as may properly come before the Special Meeting or any adjournment or postponement thereof. How You Can Revoke Your Proxy and Change Your Vote Any proxy given pursuant to this solicitation may be revoked by the person giving it at any time before it is voted by: • attending the Special Meeting and voting in person; • delivering a written revocation to our Secretary; • timely submitting another signed proxy card bearing a later date; or • timely voting by telephone or over the Internet as described above. Your most current proxy card or telephone or Internet proxy is the one that will be counted. Vote Required The proposal will be approved if the votes cast for approval exceed the votes cast against approval. Abstentions and broker non-votes will not be counted for purposes of determining whether these proposals have received sufficient votes for approval. - 2 - PRINCIPAL SHAREHOLDERS The following table sets forth certain information as of October 30, 2009 regarding shares of Common Stock owned of record or known by the Company to be owned beneficially by (i) each director, (ii) each executive officer named in the proxy statement relating to the 2009 Annual Meeting of the Company’s Shareholders, (iii) all those known by the Company to beneficially own more than 5% of the Common Stock, and (iv) all directors and executive officers as a group. The persons listed below have sole voting and investment power with respect to all shares of Common Stock owned by them, except to the extent that such power may be shared with a spouse or as otherwise set forth in the footnotes. The mailing address of each of the directors and executive officers is in care of the Company’s address, which is 333 Fayetteville Street, Suite 700, Raleigh, NC 27601. The percentages shown below have been calculated based on 11,300,369 total shares of Common Stock outstanding as of October 30, 2009. Name of Beneficial Owner Aggregate Number of Shares Beneficially Owned (1)(2) Number of Shares Acquirable within 60 Days (3) Percent of Class 5% Shareholders Maurice J. Koury (4) 8.14% Directors Charles F. Atkins (5) * John F. Grimes, III (6) * Robert L. Jones (7) * O. A. Keller, III (8) 2.76% Oscar A. Keller, Jr. (9) 1.91% Ernest A. Koury, Jr. (10) – * George R. Perkins, III (11) 1.79% Don W. Perry (12) * Carl H. Ricker, Jr. (13) 4.12% Samuel J. Wornom, III (14) 1.03% B. Grant Yarber (15) * Named Executive Officers Michael R. Moore (16) * Mark J. Redmond (17) * David C. Morgan (18) * All directors and executive officers as a group (14 persons) (19) 14.69% * Less than one percent The securities “beneficially owned” by an individual are determined in accordance with the definition of “beneficial ownership” set forth in the regulations of the Securities and Exchange Commission (“SEC”). Accordingly, they may include securities owned by or for, among others, the spouse and/or minor children of the individual and any other relative who has the same home as such individual, as well as other securities as to which the individual has or shares voting or investment power. Beneficial ownership may be disclaimed as to certain of the securities. Amounts do not include the number of stock units credited to the account of each nonemployee director participating in the Company’s Amended and Restated Deferred Compensation Plan for Outside Directors. These units are payable in shares of Common Stock following termination of service or, in certain circumstances, on a date designated by the participant, and do not have current voting or investment power. The number of stock units credited to the accounts of the directors and director nominees as of October 30, 2009, is as follows: 12,339 stock units for Mr. Atkins; 10,783 stock units for Mr. Grimes; 10,131 stock units for Mr. Jones; 44,906 stock units for Mr. O. A. Keller, III; 8,292 stock units for Mr. Koury; 9,886 stock units for Mr. Perkins; 11,724 stock units for Mr. Perry; 16,253 stock units for Mr. Ricker; and 20,630 stock units for Mr. Wornom. Reflects the number of shares of Common Stock that could be purchased by exercise of options to purchase Common Stock on October 30, 2009 or within 60 days thereafter. Any shares that a person has the right to acquire within 60 days are deemed to be outstanding for the purpose of computing the percentage ownership of such person but are not deemed outstanding for the purpose of computing the percentage ownership of any other person. - 3 - The number of shares beneficially owned and the description of such ownership contained herein based solely on review of Schedule 13G filed with the SEC on February 12, 2009, which shows that: (a) Maurice J. Koury is the beneficial owner of an aggregate of 920,201 shares of Common Stock, which includes 774,945 shares held in Mr. Koury’s own name and 145,256 shares held by the Maurice & Ann Koury Charitable Trust, a charitable remainder trust in which Mr. Koury is the sole trustee; and (b) the aggregate number of shares of Common Stock does not include 42,608 shares held by the Maurice J. Koury Foundation, Inc. (the “Foundation”) and 39,260 shares held by Carolina Hosiery Mills, Inc. Mr. Koury is one of four directors and president of the Foundation; and a director, president and 23.6% shareholder of Carolina Hosiery Mills. Mr.
